Title: 17th.
From: Adams, John Quincy
To: 


       Townsend left Town this morning, but as the wind soon got easterly, I imagine he did not go far. Mr. Parsons went over to Ipswich where the Supreme Court are this week in Session. In the beginning of the evening the weather cleared up, and I took a long solitary walk. I had turn’d round, and was coming home, when I heard a horse coming upon full galop and somebody called me by name. I stopped and found it was Stacey, who congratulated me upon my father’s arrival. He came from Ipswich on purpose to give me the Information. Just as I had pass’d by Mr. Tracy’s, one of his Servants gave me a Letter, with a re­quest that I would go down to his House: I went accordingly, and found Mr. Hichborn there; the Letter was from Mr. Thaxter, and contained the same joyful tidings that Stacey had brought me. It seems Judge Sullivan left Boston this day at about twelve o’clock; and when he came away Callahan was coming up the Harbour: after passing an hour at Mr. Tracy’s I came home, with a light heart; but not wholly without fears that this information like that of a similar nature which has been given me three or four times within a month past, should be founded upon a mistake of one vessel for another.
      